Order entered September 24, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-01099-CV

                            THERESA BARNETT, Appellant

                                             V.

                        DAVID S. CROCKETT, ET AL, Appellee

                    On Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 10-00136-F

                                         ORDER
      The Court has before it appellant’s September 19, 2013 first motion for extension of time

to file. The Court DENIES the motion.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE